Citation Nr: 0407389	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-16 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1966 to March 1970.  He also had service in the Michigan 
National Guard.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that in his February 2004 argument, the 
veteran's representative has listed the issue of entitlement 
to service connection for low back pain.  In a September 2002 
rating action, the RO denied service connection for low back 
pain and so informed the veteran that same month.  The 
veteran submitted a notice of disagreement in October 2002, 
and a statement of the case was issued in May 2003.  A 
substantive appeal addressing that issue has not been filed 
by the veteran, and the issue was not certified to the Board 
on appeal.  Therefore the Board will not address it further.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's cervical spine disability is not related to 
his military service.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004. 

In the present case, a substantially complete application was 
received on September 2001.  Thereafter, in a rating decision 
dated in September 2002, service connection for a cervical 
spine disability was denied.  Only after that rating action 
was promulgated did the AOJ, on February 2004, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
the present case, the Board finds that VA's redefined duty to 
assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decision, and in the subsequent 
statement of the case, in addition to correspondence to the 
appellant, have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The veteran submitted 
private medical records including a medical opinion with his 
September 2001claim.  In February 2004, the RO forwarded a 
letter to the veteran informing him about the VCAA and the 
duties that were established for VA.  No further assistance 
in this regard appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  Medical records have been obtained, and the 
veteran has been examined for evaluation purposes and to 
obtain a medical opinion.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
concludes that remanding the claim for additional development 
under the new statute and regulations is not necessary, and 
reviewing the claim without remanding is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Active military, naval, or 
air service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (2003).

The veteran claims that he injured his neck during active 
duty in the National Guard, and that his current complaints 
are related to that injury.  National Guard records show that 
in March 1991, he was treated for upper thoracic 
sprain/strain syndrome.  He reported having bent over to get 
a box and feeling a bone snap in the back of his neck. The 
sick slip reports the injury was in the line of duty.  The 
National Guard records also show that he was on inactive duty 
for training at the time of his injury.  

In an August 2001 letter a private examiner stated that the 
veteran had been a patient of hers in 2000.  It was noted 
that he complained of numbness in the tips of three fingers 
on this right hand and a sore neck of the left from sleeping 
wrong two days prior.  It was stated that the examiner had 
been given the records for the veteran's treatment in March 
1991 which involved a neck injury of the left from picking up 
a box in March 1991.  It was noted that this was the same 
area of complaint and similar symptoms that the veteran was 
treated for.  The examiner opined that the incidents were 
related.  She stated that once a vertebra is injured 
initially, future episodes or pain were likely to return to 
the same region if another source or irritation or injury 
occurs.  She reported that the vertebrae would be a weak 
spot.  

In May 2002, the veteran underwent a VA spine examination.  
He complained of pain in the cervical region and decreased 
range of motion, with numbness of the fingertips of both 
hands.  Rotation of the cervical spine was to 22 degrees 
left; right rotation was to 45 degrees; right bending was to 
25 degrees and to 20 degrees on the left.  Flexion was to 12 
degrees with pain and extension was to 48 degrees.  X-rays 
showed disc space narrowing and degenerative disc disease.  
The diagnosis was, cervical spine strain with decreased range 
of motion, mild focal posterior intervertebral disc space 
narrowing C3-C4, C4-C5, C5-C6 with minimal hypertorphic 
degenerative disease with encroachment of the osteophytes 
upon C3-C4 on the right and C5-C6 on the left with peripheral 
radiculopathy of the fingertips.  

The veteran was examined by VA in March 2003.  It was noted 
that the claims file had been reviewed.  The veteran 
complained of neck pain and pulling.  The examiner noted that 
the veteran had painful motion.  The diagnosis was 
paraspinous muscle spasm of the cervical spine.  It was 
opined that the current neck symptoms were not related to the 
veteran's approximately 10-year-old neck strain. 

Discussion

As noted above, The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly affirmed by the United States Court of Appeals for 
the Federal Circuit, which has held that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  The resolution of issues involving medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

As noted, the veteran contends that service connection for a 
cervical spine disability is warranted on the basis that he 
sustained a back injury during service in the National Guard 
in 1991.  He claims that he has experienced continuous low-
neck pain since that time.

The veteran's service medical records document a March 1991 
incident in which he complained of and was treated for neck 
complaints after injuring his neck.  It is documented that 
this occurred while the veteran was on inactive duty for 
training.  Thus, one of the three requirements for service 
connection, an inservice injury has been met.  In addition, 
the veteran has been currently diagnosed with a current 
cervical spine disorder so that a second requirement is also 
met.  The case therefore turns on the third requirement, that 
is, whether there is a determination of a relationship 
between the current disability and the inservice event.    

The Board has carefully reviewed the medical evidence of 
record, with particular attention to the etiology of the 
veteran's current cervical spine disability.  In that regard, 
the record contains conflicting medical opinions.  On the one 
hand, the veteran has submitted a statement from a private 
examiner who has indicated that it is her opinion that the 
veteran's current cervical spine disability is causally 
related to his military service, particularly the March 1991 
injury.  

On the other hand, the record contains a March 2003 opinion 
from a VA examiner, who noted that there was no relationship 
between the inservice treatment and the veteran's current 
cervical spine disability.  

In determining the probative weight to be assigned the 
various medical opinions of record, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 
4 Vet. App. 467 (1993); see also Black v. Brown, 10 Vet. App. 
279 (1997).  In that regard, the Board notes that both the VA 
physicians assistant who offered the negative opinion and the 
private chiropractor are competent to render a medical 
opinion as to the relationship between the veteran's in-
service injury and his current cervical spine disability.  
The Board further observes that both examiners who submitted 
medical opinions have based their conclusions on a review of 
medical evidence, including the veteran's service medical 
records involving his March 1991 treatment.  Both examiners 
had examined the veteran to evaluate his current complaints.  
However, the Board finds that the VA examiner's opinion is 
more probative and thus should be given more weight.  This is 
because the VA examiner reviewed the entire claims file which 
contains all of the veteran's medical records.  The private 
examiner on the other hand did not review the entire file, 
but rather, only records supplied to her by the veteran of 
the inservice injury.  Thus, after considering these medical 
opinions, and reviewing the evidence in its entirety, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim since the VA examiner's negative opinion 
outweighs that of the private examiner.  Therefore, service 
connection will be denied.  


ORDER

Service connection for a cervical spine disability is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



